MORROW, P. J.
The unlawful manufacture of intoxicating liquor is the off ense; penalty assessed at confinement in the penitentiary for a period of one year.
*811The state’s attorney has filed a motion requesting a dismissal of the appeal Upon the ground of escape. Attached to the motion is the affidavit of J. M. Donnell, sheriff of Clay county, from which it appears that the appellant escaped from the county jail on the 6th day of April, 1931, and that he did not voluntarily return within the ten days, hut is still at large. By reason of such escape this court is deprived of jurisdiction of the appeal. See Articles 824, 825, C. C. P. 1925; Vernon’s Ann. Tex. C. C. P., vol. 3, pp. 194-196, and cases collated.
The state’s motion is granted, and the appeal is ordered dismissed.